Citation Nr: 0324335	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-15 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to an increased evaluation for residual scars 
of shell fragment wounds to the left upper extremity with 
retained foreign bodies, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  To the extent that this action has 
not yet been completed: Request the 
following records concerning the veteran 
from the Social Security Administration: 
records concerning the veteran's December 
1997 application for disability benefits, 
to include copies of any disability 
determination and associated medical 
records.  The veteran also reports 
receipt of Social Security benefits in 
March 1997.  Secure records from any such 
earlier benefits determination.  

2.  After completing the above 
development, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations.  Send the claims folder to 
the examiner(s) for review.

(a) A psychiatric examination to 
determine the extent of disability 
from service-connected PTSD.  The 
examination report should include 
review of the claims folder, with 
particular attention to prior 
psychiatric examinations, a 
discussion of the complete 
symptomatology from PTSD, and a 
Global Assessment of Functioning 
score.  The examiner is advised that 
the veteran has a history of 
headaches and substance abuse.  
Considering findings from review of 
the record and examination, the 
examiner is asked to offer an 
opinion as to whether it is as 
likely as not that the headaches 
and/or substance abuse disorder are 
related to the service-connected 
PTSD.  

When the examiner has made a 
determination as to the entire 
extent and manifestations of 
disability from PTSD, he should 
discuss the effect of the disability 
on the veteran's ability to obtain 
or retain gainful employment.        

(b) An orthopedic examination to 
determine the severity of disability 
from service-connected residual 
scars of shell fragment wounds to 
the left upper extremity.  The 
examination should include a 
complete description of the scars in 
question (i.e., measurements, any 
underlying soft tissue damage, 
frequency of loss of skin covering 
the scar, if any) with notation of 
associated findings (i.e., resulting 
limitation of function or motion, 
pain or tenderness to examination).  
The examiner should evaluate the 
left elbow for decreased functioning 
(i.e., limitation of motion, pain 
with motion, weakness, etc.) 
associated with the shell fragment 
wounds with retained foreign bodies.  

In addition, the examiner should 
evaluate the veteran's report of 
shell fragment wounds to the head, 
noting the history given by the 
veteran and any relevant physical 
findings on examination.  X-rays 
should be taken if deemed necessary.  
The examiner is asked to offer an 
opinion as to whether the veteran's 
reported headaches are at least as 
likely as not related to the alleged 
shell fragment wounds to the head.  
In formulating this opinion, the 
examiner should review the claims 
folder, to include service medical 
records and prior VA examination 
reports.  Explanation for the 
opinion is requested.           

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





